Case 1:18-cv-01599-WFK-ST Document 103 Filed 12/26/18 Page 1 of 2 PageID #: 4273



 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 – – – – – – – – – – – – – – – – –– – – – – – – – – – – – X

 PATRICK SAGET, et al.,

                                    Plaintiffs,               Docket No. CV-18-1599

        - against -                                           (Kuntz, J.)
                                                              (Tiscione, M.J.)
 DONALD TRUMP, et al.,

                                     Defendants.
 – – – – – – – – – – – – – – – – –– – – – – – – – – – – – X


                       MOTION FOR A STAY OF THE ENTIRE CASE
                       IN LIGHT OF LAPSE OF APPROPRIATIONS

        The Government hereby moves for a stay of the entire case in the above-captioned case.

        1.      At the end of the day on December 21, 2018, the appropriations act that had been

 funding the Department of Justice expired and appropriations to the Department of Justice

 lapsed. The same is true for several other Executive agencies. The Department of Justice does

 not know when funding will be restored by Congress.

        2.      Absent an appropriation, Department of Justice attorneys and certain employees

 of Defendant Department of Homeland Security are prohibited from working, even on a

 voluntary basis, except in very limited circumstances, including “emergencies involving the

 safety of human life or the protection of property.” 31 U.S.C. § 1342.

        3.      Undersigned counsel for the Department of Justice therefore request a stay of the

 entire case until Congress has restored appropriations to the Department of Justice.

        4.      If this motion for a stay is granted, undersigned counsel will notify the Court as

 soon as Congress has appropriated funds for the Department of Justice.          The Government
Case 1:18-cv-01599-WFK-ST Document 103 Filed 12/26/18 Page 2 of 2 PageID #: 4274



 requests that, at that point, all current deadlines for the parties be extended commensurate with

 the duration of the lapse in appropriations.

        5.      The undersigned contacted Plaintiffs’ counsel regarding this request. Plaintiffs

 stated that, “in lieu of motion practice, Plaintiffs propose a joint letter to the Court requesting a

 telephonic status conference today or tomorrow. This will allow an opportunity for the parties

 and the court to hash out a plan in light of the shutdown.”

        Therefore, although we greatly regret any disruption caused to the Court and Plaintiffs,

 the Government hereby moves for a stay of the entire case until Department of Justice attorneys

 are permitted to resume their usual civil litigation functions.

 Dated: Brooklyn, New York
        December 26, 2018
                                                        RICHARD P. DONOGHUE
                                                        United States Attorney

                                                By:            /s/
                                                        Joseph A. Marutollo
                                                        James R. Cho
                                                        Assistant U.S. Attorneys
                                                        718-254-6288/6519
                                                        Joseph.marutollo@usdoj.gov
                                                        James.cho@usdoj.gov
 cc:    BY E.C.F.
        Counsel of Record
